DETAILED ACTION
This FINAL action is responsive to the amendment filed 11/19/2020.

In the amendment Claims 1-20 remain pending. Claims 1, 10 and 19 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-20 with cited references of The (U.S. 8,532,949) has been withdrawn in light of the amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teh (U.S. 8,532,949, filed Oct. 12, 2005) in view of Hirai (U.S. Pub 2013/0077850, published Mar. 28, 2013).
Regarding Independent claims 1, 10 and 19, Teh discloses A system that assists a user in classifying defects in a specimen being inspected by an inspection tool, the system comprising: 
A hardware-based graphical user interface (GUI) component; and a processing and memory circuitry (PMC):  upon obtaining data informative of a plurality of defects and attribute values thereof, create an initial classification of the plurality of defects into a plurality of classes based on the attribute values, and determine likelihood of belonging of the initially classified defects to respective classes of the plurality of classes (see col. 7, lines 55-67, discloses grouping of defects into a plurality of initial classifications based on attributes such as specimen characteristics, processes performed on the specimen and or device level names for a classification recipe); 
for a given class from the plurality of classes, present to the user, by the hardware-based GUI component, an image of at least one defect initially classified to the given class with a low likelihood of belonging to the given class (see Figs. 5-7 & col 8 lines 15-67, discloses presenting to the user classification of defects for comparison and user confirmation to a particular group. Certain defects in a classification are represented has “low likelihood” based on not being re-detected by review via inspection); and 
simultaneously present, in an area of the hardware-based GUI component, images of one or more example defects initially classified to the given class with the highest likelihood of belonging to the given class (see Figs. 5-7 & col 8 lines 15-67, discloses 
enable the user to manually indicate via the hardware-based GUI component, based on visual comparison of the at least one defect and the one or more example defects, whether or not the at least one defect is to be classified to the given class, wherein the manual indication is based on a binary choice (see col. 8, lines 45-67, disclose enabling the user to manually indicate by visual comparison of a defect to an example defect group for final classification by “confirming or rejecting” classifications thereby being a binary choice); and
subject to confirmation by the user that the at least one defect is to be classified to the given class, indicate the at least one defect as belonging to the given class (see col. 8, lines 45-67, discloses confirming by the user a defect to a particular classification). Teh teaches visually comparing defect groups based on their characteristics and allowing the user to confirm or reject a defect to a particular classification based on the review. Teh  fails to teach that after the initial classification performing a process of determination of the likelihood of belonging to the defect class. Hirai teaches defect review that includes support for a manual classification process that includes presenting accuracy associated with an initial classification thereby determining the likelihood of belonging to a class (see fig. 5 & paragraphs 63-66). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have determined an accuracy of an initial defect classification. One motivation is to provide some context to the user 
Regarding Dependent claims 2 and 11, Teh discloses wherein the PMC is further to repeat the operation of presenting the image of at least one defect initially classified to the given class with a low likelihood and the operation of indicating the at least one defect as belonging to the given class, for a predefined number of defects initially classified to the given class with a lowest likelihood, or for all defects initially classified to the given class with a likelihood lower than a predefined threshold likelihood (see Figs. 5-7 & col 8 lines 15-67, discloses presenting to the user classification of defects for comparison and user confirmation to a particular group. Certain defects in a classification are represented has “low likelihood” based on not being re-detected by review via inspection).

Regarding Dependent claims 3 and 12, Teh discloses wherein the initial classification of the plurality of defects into the plurality of classes comprises: clustering the plurality of defects into clusters in accordance with the attribute values; presenting to a user, by the hardware-based GUI component, one or more defects clustered to at least one cluster from the cluster; and creating a class based on the at least one cluster, subject to receiving approval from the user, using the hardware-based GUI component, that the one or more defects form a cluster, and receiving an identifier for the class (see col. 8, lines 45-67, disclose enabling the user to manually indicate by visual comparison of a defect to an example defect group for final classification by “confirming or rejecting” classifications).

Regarding Dependent claims 4 and 13, Teh fails to teach that after the initial classification performing a process of determination of the likelihood of belonging to the defect class. Hirai teaches wherein the PMC is further to: after rejection by the user, using the hardware-based GUI component, that the at least one defect is to be classified to the given class: present to the user, using the hardware-based GUI component, images of one or more example defects initially classified to a second class with the highest likelihood of belonging to the second class; and subject to confirmation by the user, using the hardware-based GUI component, that the at least one defect is to be classified to the second class, indicate the at least one defect as belonging to the second class (see fig. 5 & paragraphs 63-66). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have determined an accuracy of an initial defect classification. One motivation is to provide some context to the user performing the manual classification has to the percentage of accuracy in the initial automated classification before even attempting the manual classification of defects thereby saving time.

Regarding Dependent claims 5 and 14, Teh fails to teach that after the initial classification performing a process of determination of the likelihood of belonging to the defect class. Hirai teaches wherein a first likelihood that the at least one defect is classified to the given class is higher than a second likelihood that the at least one defect is classified to the second class (see fig. 5 & paragraphs 63-66). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have determined an accuracy of an initial defect classification. One motivation is to provide some context to the user performing the manual classification has to the percentage of accuracy in the initial automated classification before even attempting the manual classification of defects thereby saving time.

Regarding Dependent claims 6 and 15, Teh discloses wherein the PMC is further to: subject to receiving rejection from the user, using the hardware-based GUI component, that the at least one defect is to be classified to the second class: present to a user, using the hardware-based GUI component, the at least one defect with a multiplicity of additional defects; and receive from the user, using the hardware-based GUI component, an identifier of a third class; and indicate the at least one defect as belonging to the third class (see col. 8, lines 45-67, disclose enabling the user to manually indicate by visual comparison of a defect to an example defect group for final classification by “confirming or rejecting” classifications).

Regarding Dependent claims 7 and 16, Teh discloses wherein the PMC is further to: receive from the user, using the hardware-based GUI component, an indication to at least one additional defect from the multiplicity of additional defects; and indicate the at least one additional defect as belonging to the third class (see col. 8, lines 45-67, disclose enabling the user to manually indicate by visual comparison of a defect to an example defect group for final classification by “confirming or rejecting” classifications).

Regarding Dependent claims 8 and 17, Teh discloses wherein the PMC is further to: upon completing presenting to the user defects classified to the plurality of classes: present to a user at least one non-associated defect; receive from the user an identifier of a fourth class with which the at least one non-associated defect is to be associated; and associate the at least one non- associated defect with the fourth class (see col. 8, lines 45-67, disclose enabling the user to 

Regarding Dependent claims 9 and 18, Teh discloses wherein the PMC is further to use the plurality of defects as associated with the plurality of classes for a purpose selected from the group consisting of: training a classifier based on association of items to classes, determining configuration parameters of an examination tool, and specimen design (see col. 7, lines 15-50, including the explanation provided in the Independent claim).

Regarding Dependent claim 20, with dependency of claim 19, Teh wherein the image of the at least one defect and the images of the one or more example defects are presented in an area of a hardware-based GUI component of the computer (see Figs. 5-7, depicting the image of the defect against another example defect for manual review and comparison by the user).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
7.	     Applicant’s arguments filed 11/19/2020 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
References Cited
8.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Karlinsky et al. (U.S. Pub 2017/0177997) discloses “Method Of Deep Learning-Based Examination Of A Semiconductor Specimen And System Thereof”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/12/2021